t c memo united_states tax_court estate of ann h brookshire deceased harvey b king independent executor petitioner v commissioner of internal revenue respondent docket no filed date william r cousins iii robert don collier and robert m bolton for petitioner donna mayfield palmer for respondent memorandum findings_of_fact and opinion swift judge respondent determined a deficiency of dollar_figure in the federal estate_tax of the estate of decedent ann h brookshire unless otherwise indicated all section references are to the internal_revenue_code in effect as of date the date of decedent's death and all rule references are to the tax_court rules_of_practice and procedure after settlement the issue remaining for decision is the value as of the date of decedent's death of big_number shares of common_stock of a closely held family_corporation findings_of_fact some of the facts have been stipulated and are so found at the time of decedent's death decedent resided in tyler texas and at the time the petition was filed the executor harvey b king resided in tyler texas upon her death decedent owned directly big_number shares or dollar_figure percent and indirectly through a family_trust big_number shares or dollar_figure percent of the common_stock of brookshire grocery co brookshire decedent’s stock interest in brookshire represented a total of big_number shares or dollar_figure percent of the total big_number shares outstanding brookshire was founded by wood t brookshire in the 1920's and was incorporated in texas in brookshire owned and operated a chain of retail grocery stores located primarily in rural communities in texas louisiana and arkansas brookshire common_stock is closely held by relatives of wood t brookshire by current and former employees of brookshire and their relatives and by an employee profit-sharing_plan the stock is not listed on any stock exchange and is not traded over the counter more specifically with regard to the ownership of brookshire common_stock on the date of decedent’s death brookshire common_stock was owned by two groups of shareholders percent was owned by relatives of wood t brookshire and percent was owned by current and former employees of brookshire and their relatives and by an employee profit-sharing_plan under longstanding buy-sell agreements to which all shareholders in brookshire were subject brookshire had a right_of_first_refusal or a right to purchase any brookshire common_stock that any shareholder proposed to sell or transfer the price at which brookshire could purchase shares of brookshire common_stock under the buy-sell agreements hereinafter referred to as the formula price was set at the lesser_of book_value or the proposed per-share purchase_price reflected by the proposed sale or transfer however on date decedent and brookshire entered into a stock-purchase agreement under which it was provided that after decedent's death and at the option of decedent's_estate brookshire was obligated to purchase from decedent's_estate the brookshire common_stock owned by the estate as indicated brookshire's obligation under the stock-purchase agreement to purchase decedent’s common_stock in brookshire was triggered only if decedent’s estate exercised the option to sell the stock and brookshire’s purchase obligation was limited to the number of shares that under the same book-value-based formula as set forth in the buy-sell agreements would reflect a total purchase_price of no more than dollar_figure this amount corresponded with the total amount of life_insurance that brookshire carried on the life of decedent the purpose of the stock-purchase agreement was to ensure that decedent’s estate would have funds available to pay federal estate and state inheritance taxes relating to the brookshire common_stock owned by decedent’s estate under similar stock-purchase agreements entered into with a number of other members of the brookshire family brookshire also was obligated upon their death to purchase from their estates the number of shares of brookshire common_stock that corresponded to the amount of life_insurance brookshire carried on their respective lives on the date of decedent’s death in addition to a chain of grocery stores brookshire owned the following two food and merchandise distribution centers that supplied approximately percent of the products sold in brookshire stores two bakery plants a milk processing plant and a photo processing center by the fall of brookshire stores were experiencing increased competition from wal-mart supercenters that were being opened within the same geographic markets in which brookshire stores were located in a wal-mart supercenter opened in mount pleasant texas in direct competition with two brookshire stores apparently the cause in a drop of current sales of those two brookshire stores by to percent in prior to decedent’s death four additional wal-mart supercenters opened in direct competition with brookshire stores apparently the cause in a drop of current sales of those brookshire stores by to percent in early fall of wal-mart announced the opening in of four or five additional supercenters and wal-mart had plans to open approximately additional wal-mart supercenters in the near future in the same markets as those in which brookshire stores were located to be competitive with the wal-mart supercenters that were being opened in its markets brookshire would be required to make large capital expenditures to refurbish old grocery stores and to construct new stores for its fiscal_year ending date brookshire's net sales from its grocery stores and other business activities was approximately dollar_figure billion for at least each of the years prior to decedent’s death brookshire paid cash dividends to its shareholders on date the date of decedent’s death -- based on an approximate total book_value for brookshire of dollar_figure -- the per-share formula price under the buy-sell and stock- purchase agreements for the shares of brookshire common_stock owned by decedent’s estate was dollar_figure per share prior to decedent's death no blocks of brookshire common_stock anywhere near as large as decedent's block of big_number shares had been sold in fact in the years prior to decedent’s death the largest block of brookshire common_stock that had been sold consisted of big_number shares prior to decedent’s date of death it appears that each sale of brookshire stock constituted a non-arm’s-length sale on date decedent’s estate sold big_number shares of brookshire common_stock back to brookshire for dollar_figure per share in order to provide cash to the estate for payment of decedent’s reported estate_tax liability on date petitioner timely filed decedent's federal estate_tax_return based on an appraisal the total value of the big_number shares of brookshire common_stock owned directly and indirectly by decedent’s estate was reported on the estate_tax_return at dollar_figure or dollar_figure per share on audit based solely on the book-value-based formula set forth in the stock-purchase agreement respondent determined that on the date of decedent’s death the total value of big_number shares of brookshire common_stock consisting of the big_number shares owned directly by decedent’s estate and big_number of the big_number shares owned indirectly by decedent’s estate was dollar_figure or dollar_figure per share respondent accepted the dollar_figure per-share value of the remaining big_number shares of brookshire common_stock owned indirectly by decedent’s estate as reported on decedent’s federal estate_tax_return for a value of dollar_figure respondent determined the total value of all of the shares of brookshire common_stock owned by decedent’s estate to be dollar_figure in a report exchanged a few weeks before the trial herein respondent's expert opined that the value of the shares of brookshire common_stock owned by decedent’s estate was dollar_figure per share or a total value for all shares of dollar_figure representing an increase of dollar_figure over the value determined by respondent in the notice_of_deficiency at the conclusion of the trial and based on the increase to dollar_figure per share that was reflected in respondent’s expert’s report respondent orally moved to amend the answer herein to increase the deficiency in an unspecified amount reflecting the total revised value of the brookshire common_stock owned by decedent's_estate on the date of death or alternatively just the revised value of big_number shares of brookshire common_stock subject_to the stock-purchase agreement on the grounds of timeliness and prejudice petitioner objects to any increase in respondent’s proposed deficiency we regard as patently prejudicial respondent’s attempt at trial to increase the value of the brookshire common_stock owned by decedent's_estate by dollar_figure or by dollar_figure and we shall deny respondent’s motion opinion for federal estate_tax purposes property is generally included in a decedent’s gross_estate at its fair_market_value on the date of decedent's death sec_2031 sec_20_2031-1 estate_tax regs fair_market_value is defined generally as the price at which property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts 411_us_546 498_f2d_88 5th cir affg 60_tc_272 88_tc_38 sec_20_2031-1 estate_tax regs fair_market_value involves a question of fact 94_tc_193 79_tc_938 arm's-length sales of stock in the normal course of business within a reasonable_time before or after the relevant valuation_date represent the best criteria of fair_market_value estate of andrews v commissioner supra pincite in the absence however of arm's-length sales the value of unlisted and closely held stock often is based on the value of listed stock of corporations engaged in similar lines of business sec_2031 92_tc_312 additional factors that are relevant in valuing shares of stock in closely held corporations are the following the general economic outlook and the condition and outlook of the specific industry involved in the valuation the book_value of the stock and the financial condition of the corporation the earning and dividend-paying capacity of the corporation whether or not the corporation has goodwill or other intangible value the corporation’s net_worth and non-arm’s-length sales of the stock and the size of the block of stock to be valued see estate of newhouse v commissioner supra pincite sec_20_2031-2 estate_tax regs revrul_59_60 1959_1_cb_237 generally only facts reasonably known on the valuation_date provide a basis for the valuation estate of newhouse v commissioner supra pincite in valuing closely held stock discounts are often warranted to reflect the stock's lack of marketability and limitations on transferability estate of newhouse v commissioner supra pincite estate of andrews v commissioner supra pincite the fair_market_value of closely held stock may be controlled for estate_tax purposes by an enforceable agreement that fixes the price at which the stock can be sold during a taxpayer's lifetime and upon the decedent's death 69_tc_32 55_tc_172 estate of obering v commissioner tcmemo_1984_407 sec_20_2031-2 estate_tax regs under the buy-sell and stock-purchase agreements involved in this case if brookshire failed to exercise its rights under the buy-sell agreements neither decedent nor her estate was prohibited from selling the stock at a price lower or higher than the formula price we conclude and the parties do not dispute that for federal estate valuation purposes the formula price set forth in the buy-sell and stock-purchase agreements does not control the value of the stock in determining the fair_market_value of decedent’s big_number shares of brookshire common_stock representing dollar_figure percent of all outstanding shares of brookshire common_stock petitioner's two experts and respondent's expert agree that a discount is appropriate to reflect the lack of marketability of the stock they disagree however as to the amount thereof because petitioner and respondent’s notice_of_deficiency utilize the same dollar_figure per-share value for the big_number shares of brookshire common_stock that are not subject_to the stock- purchase agreement we need only address the valuation of the big_number shares of brookshire common_stock that are subject_to the stock-purchase agreement petitioner's first expert values the big_number shares of brookshire common_stock subject_to the stock-purchase agreement at dollar_figure or dollar_figure per share petitioner's first expert utilized the guideline company method comparing brookshire's revenue net_income earnings cash-flow and book_value with those of similarly sized publicly traded corporations operating grocery stores the discounted cash-flow method calculating the net present_value and future earnings_of brookshire and the return on investment using a 9-percent rate of return and the capitalization of dividends method using a 2-percent yield rate petitioner’s first expert also applied a discount of percent to reflect the lack of marketability of the stock petitioner's second expert values the big_number shares of brookshire common_stock subject_to the stock-purchase agreement at dollar_figure or dollar_figure per share petitioner's second expert utilized the guideline company method comparing brookshire's net_income earnings and cash-flow with those of similarly sized publicly traded corporations operating grocery stores the discounted cash-flow method calculating the net present_value and future earnings_of brookshire and the return on investment using an 11-percent rate of return and the transaction_method comparing actual sales of stock within a reasonable_time before or after the valuation_date and applying a 20-percent blockage discount because there were no other blocks of stock similar in size to decedent's block of stock sold within several years of the valuation_date petitioner’s second expert also applied a discount of percent to reflect the lack of marketability of the stock respondent's expert values the big_number shares of brookshire common_stock subject_to the stock-purchase agreement at dollar_figure or dollar_figure per share respondent's expert utilized the guideline company method comparing brookshire's revenue earnings cash-flow and book_value with those of similarly sized publicly traded corporations operating grocery stores the discounted cash-flow method calculating the net present_value and future earnings_of brookshire and the return on investment using a 9-percent rate of return the capitalization of dividends method using a 8-percent yield rate and the capitalization of earnings method using a percent current-year capitalization rate respondent’s expert also applied a discount of percent to reflect the lack of marketability of the stock respondent's expert overstates the value of the brookshire common_stock because of his use of three companies as comparable companies that have significant sales in markets other than retail grocery and that are not comparable to brookshire the use of these companies distorts each of the valuation methods used by respondent's expert respondent's expert also overstates the value of brookshire common_stock because he does not take into account brookshire's loss of profits apparently caused by increased competition from wal-mart supercenters petitioner's second expert relies on the sale of small blocks of brookshire common_stock that occurred in years prior to decedent’s date of death and that constituted non-arm’s-length sales in analyzing the economic outlook as of the date of decedent’s death petitioner's experts properly considered not only the national economy but also the specific economies of the geographic region in which brookshire operated its stores in selecting earnings multiples petitioner's first expert properly considered the increased competition from wal-mart and the decrease in brookshire’s net_income for brookshire’s fiscal_year ending date for the reasons stated we agree with petitioner's first expert witness that before applying any discount the date-of- death value of decedent's big_number shares of brookshire stock equals dollar_figure or dollar_figure per share with regard to the discount for lack of marketability the parties' three expert witnesses rely on various market studies which indicate that discounts for lack of marketability often fall in a range of to percent with an average of approximately percent for the restricted_stock of a publicly traded company it is clear that decedent's block of big_number shares was not readily marketable and that any hypothetical purchaser would demand a significant discount to account for that fact certainly the consistent history of brookshire's strong current financial position and liquidity as well as the quality management would make brookshire an attractive investment there still existed however no public market in which to sell the stock and transfer of the stock would be subject_to the restrictive buy-sell and stock-purchase agreements we conclude that the appropriate discount to use to reflect the lack of marketability of decedent's big_number shares of brookshire common_stock equal sec_40 percent this discount is supported by the lack of a ready market on which to sell the stock the restrictive buy-sell agreements the lack of transactions involving large blocks of stock similar in size to decedent's shares of brookshire stock and the fact that decedent's stock reflects a minority interest applying the 40-percent discount to the dollar_figure pre- discounted value of the stock we conclude that the value of decedent's big_number shares of brookshire common_stock on date is dollar_figure per share or a total fair_market_value of dollar_figure to reflect the foregoing an appropriate order will be issued and decision will be entered under rule
